642 F.2d 1001
UNITED STATES of America, Plaintiff-Appellee,v.Carl SUTTON, Jr., et al., Defendants-Appellants.
Nos. 78-5134-5-6-7-8-9-41-2-3 and 78-5074.
United States Court of Appeals,Sixth Circuit.
Nov. 7, 1979.
ORDER

1
A majority of the judges of this Court in regular service have voted for rehearing of these cases en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court, 605 F.2d 260, is vacated, the mandate is stayed and these cases are restored to the docket as pending appeals.


4
The Clerk will direct the parties to file supplemental briefs and the cases will be scheduled during the February, 1980 session.